UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

]OYCE C. SULESKI,
Plaintijj€ Civil NO. 3:17Cv1503 (]BA)
v.

USI CONSULTING GROUP, INC. and USI, INC.
Defendants March 13, 2019

 

RULING ON DEFENDANTS’ MOTION TO DISMISS FOR FAILURE TO PROSECUTE

Defendants USI Consulting Group, Inc. and USI, Inc. move jointly to dismiss this case for
failure to prosecute because Plaintiff “has failed to respond to Defendants’ discovery requests,
despite the Court’s order that she respond by November 16 or subject her Complaint to dismissal.”
(Mot. to Dismiss [Doc. # 43] at 1.)

I. Background

Plaintiffs Complaint Was filed on September 7, 2017, ([Doc. # 1],) and her First Amended
Complaint Was filed on ]anuary 22, 2018, ([Doc. # 22]). On August 2, 2018, Plaintiff moved for an
extension of time to complete Defendants’ discovery requests, Which Plaintiff had received on ]une
28, 2018. (Mot. for EXtension of Time [Doc. # 30].) On consent of Defendants, the Court granted
Plaintiff’ s motion, allowing her until August 28, 2018 to comply With Defendants’ discovery
requests. ([Doc. # 31].)

On September 17, 2018, Defendants moved to compel Plaintiff to comply With their
discovery requests. (Mot. to Compel [Doc. # 32].) Defendants indicated that “Plaintiff ha[d] not
responded to Defendants’ discovery requests, or even indicated a date by Which she expects to
respond. With discovery set to close on October 2, 2018, Plaintiff’s failure to comply With her

discovery obligations prejudices Defendants and impedes their ability to take Plaintiff’s

deposition.” (Defs.’ Mem. Supp. Mot. to Compel [Doc. # 34] at 1.) Defendants also detailed their
efforts to contact Plaintiff and her counsel, including Plaintiff s counsel’s indications that he had
been unable to reach his client. (Id. at 2-3.) The Court granted Defendants’ motion and ordered
Plaintiff “to provide full and complete responses (not objections) to Defendants’ [discovery
requests] no later than November 16, 2018.” (Endorsement Order [Doc. # 40].) The Court Warned
plaintiff “that her failure to comply With this order may result in dismissal of her complaint.” (Id.)
The deadline for the close of discovery Was extended to December 3, 2018. (Order Granting ]oint
Mot. for Extension [Doc. # 37].)

On October 18, 2018, Plaintiffs counsel, Attorney Robert Singer, moved to Withdraw his
appearance in this case because “there has been a communication breakdown” between Attorney
Singer and Ms. Suleski, leading Attorney Singer to conclude that he “can no longer adequately
represent Ms. Suleski.” (Mot. to Withdraw [Doc. # 38] at 1.) ln that motion, Attorney Singer noted
that Plaintiff had “failed to complete [Defendants’] discovery requests, or cooperate With counsel
in completion.” (Id.) Attorney Singer attached to his motion copies of his attempts to communicate
With Ms. Suleski during September and October 2018. The last communication from Ms. Suleski
to Attorney Singer included in those attachments came on September 6, 2018, at Which time Ms.
Suleski expressed (via e-mail) her intention to call Attorney Singer later that day. The Court denied
Attorney Singer’s motion to Withdraw, citing the relatively recent communication from Ms.
Suleski and “[g]iven the nature of the disability alleged” by Ms. Suleski in this case. (Endorsement
Order [Doc. # 41] at 1-2.)

On November 30, 2018, Defendants filed their Motion to Dismiss for Failure to Prosecute

based on Plaintiff’s failure to provide any responses to Defendants’ discovery requests by

November 16, 2018 as the Court had ordered. (Defs.’ Mem. Supp. Mot. to Dismiss [Doc. # 43-1]
at 1.) Defendants then filed a Supplemental Motion to Dismiss for Failure to Prosecute, explaining
that Plaintiff “failed to appear on December 3, 2018 for her properly noticed deposition,” which
Defendants had scheduled following the November 19, 2018 status conference with the Court.
(Defs.’ Supplemental Mot. to Dismiss [Doc. # 45] at 1.) Defendants also noted that Attorney Singer
represented on November 29, 2018 that he had “tried to reach Ms. Suleski on numerous occasions
without success” and on December 3, 2018 that he had “had no further contact from” Ms. Suleski.
(Id.; Exhibits B and C (Emails from Attorney Singer) to Defs.’ Supplemental Mem. [Doc. # 45].)

Plaintiff’ s counsel responded that he had “made numerous attempts to contact the Plaintiff,
without success, including by e-mail, regular mail, and phone.” (Pl.’s Resp. to Defs.’ Mot. [Doc. #
46] at 1.) Attorney Singer attached to that response his attempts to contact Ms. Suleski by e-mail
on November 14, November 23, November 28, November 29 (twice), and November 30 (attaching
Defendants’ Motion to Dismiss). Handwritten notes on those emails also indicate that on
November 30, 2018, Attorney Singer sent a copy of Defendants’ Motion to Dismiss to Ms. Suleski
by mail at 1 MacDonald Drive, Westbrook, CT 06498.

II. Discussion

Fed. R. Civ. P. 41(b) permits dismissal where “the plaintiff fails to prosecute or to comply
with [the Federal Rules] or a court order.” District Courts “ha[ve] the power under Fed. R. Civ. P.
41(b) to dismiss a complaint for failure to comply with a court order, treating the noncompliance
as a failure to prosecute.” Simmons v. Abruzzo, 49 F.3d 83, 87 (Zd Cir. 1995). In considering a
motion to dismiss for failure to prosecute, courts consider several factors:

(1) [the] duration of plaintiffs failure, (2) whether plaintiff received notice that
delays would result in dismissal, (3) whether defendant is likely to be prejudiced by

3

further delay, (4) the balance between alleviating court calendar congestion and
protecting a party[’s] right to due process and a fair chance to be heard, and (5) the
efficacy of lesser sanctions.

Cayo v. Stop *eé~ Shop Supermarket Co. LLC, 2013 WL 1501689 (D. Conn. April 10, 2013); see U.S.
ex rel Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004). Defendants argue that all five
factors “weigh in favor of dismissal.” (Defs.’ Mem. at 5.)

First, Defendants argue that the “duration of Plaintiff s failure” weighs heavily in favor of
dismissal. Nearly nine months have passed since Defendants served their discovery requests on
]une 28, 2018. Four months have passed since the Court granted Defendants’ Motion to Compel
on November 9, 2018, ordering Plaintiff to comply with Defendants’ discovery requests and
warning her that failure to do so could result in dismissal of her case. The Court is aware of no
communications from or efforts by Plaintiff to comply with her obligations during that time. This
factor weighs in favor of dismissal. See Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42-43 (2d
Cir. 1982) (“an action lying dormant with no significant activity . . . may warrant dismissal after
merely a matter of months . . .”).

Second, Defendants argue that Plaintiff received notice that failure to provide full and
complete responses to Defendants’ discovery requests could result in dismissal of her case, citing
the Court’s November 9 order which granted the Defendants’ Motion to Compel and warned:
“Plaintiff is advised that her failure to comply with this order may result in dismissal of her
complaint.” (Endorsement Order.) Because the Court gave Plaintiff “express notice that further
delays would result in dismissal,” this factor also Weighs in favor of dismissal. Martens v. Thomann,
273 F.3d 159, 181 (2d Cir. 2001).

Third, Defendants argue that they are likely to be prejudiced by further delay. Defendants

4

argue that they have already suffered prejudice as a result of Plaintiffs delay because they “have no
other means of discovering certain information about Plaintiffs claims other than through
Plaintiff’ and because they have “a right to have this matter adjudicated in an expeditious manner.”
(Defs.’ Mem. at 6.) Defendants also argue that they have suffered and will continue to suffer
prejudice as a result of the “defense costs” from “seeking Plaintiff s participation in the suit she
filed.” (Id.) “Prejudice to defendants resulting from unreasonable delay may be presumed, . . . but
in cases where delay is more moderate or excusable, the need to show actual prejudice is
proportionally greater.” Lyell, 682 F.2d at 43. As Plaintiff has neither offered any explanation for
her delay nor made any attempt to participate in this litigation in many months, prejudice to the
Defendants is clear.

Fourth, Defendants argue that the balance between alleviating court calendar congestion
and protecting Plaintiff s opportunity to be heard weighs in favor of dismissal, given that
“Plaintiff s Complaint has been lingering on the Court’s docket for over a year” and “Plaintiff chose
not to prosecute her claims,” including not making any discovery requests of Defendants. (Defs.’
Mem. at 6 (emphasis in original).) Because Plaintiff has seemingly elected not to make use of her
opportunity to be heard, the Court finds that this factor weighs in favor of dismissal

Fifth, Defendants argue that the possible efficacy of lesser sanctions Weighs in favor of
dismissal, given that the Court’s earlier order compelling Plaintiff to comply with her discovery
obligations and warning her of possible dismissal for failure to do so “appears to have had little
effect on Plaintiff, as she did not provide any discovery responses. As such, no lesser sanction is
appropriate here . . . .” (Id.) Dismissal with prejudice is “a harsh remedy to be utilized only in

extreme situations.” Theilmann v. Rutland Hosp., Inc., 455 F.2d 853, 855 (2d Cir. 1972).

“Nonetheless, the authority to invoke it for failure to prosecute is vital to the efficient
administration of judicial affairs and provides meaningful access for other prospective litigants to
overcrowded courts.” Lyell, 682 F.2d at 42. In the absence of participation in this litigation by
Plaintiff, and given Plaintiff’s failure to respond in any way to the Court’s order compelling
Plaintiff to comply with discovery requests, the Court can envision no lesser sanction which would
appropriately address Plaintiff s failure to prosecute.

The Court finds that, especially in light of the length of time which has passed since the last
participation in this litigation by Ms. Suleski, the notice to Ms. Suleski in the November 9 order of
the possibility of dismissal, and the documented efforts by both Defendants and Attorney Singer
to communicate with Ms. Suleski, dismissal of Plaintiffs complaint is appropriate.

Defendants also seek “reasonable expenses incurred in filing” their Motion to Dismiss,
Supplemental Motion to Dismiss, and Motion to Compel, and “fees related to Suleski’s deposition,
including attorneys’ fees and fees related to the court reporter.” (Defs.’ Supplemental Mot. at 2.)
However, Defendants have provided no information to the Court regarding the nature or amount
of those fees and expenses, and no fees or expenses will be awarded to Defendants at this time.

III. Conclusion

For the foregoing reasons, Defendants’ Motion to Dismiss for Pailure to Prosecute [Doc. #

43] is GRANTED, and Plaintiff s First Amended Complaint is hereby dismissed With prejudice.

    

yorch Arterion, U.S.D.].

Dated at New Haven, Connecticut this 13th day of March 2019

6

